Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 10, 2006                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  126121(66)                                                                                          Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  NATIONAL WINE & SPIRITS,
  INC., NWS MICHIGAN, INC., and
  NATIONAL WINE & SPIRITS, L.L.C.,
             Plaintiffs-Appellants,
                                                                   SC: 126121
  v                                                                CoA: 243524
                                                                   Ingham CC: 02-000013-CZ
  STATE OF MICHIGAN,
            Defendant-Appellee,
  and
  MICHIGAN BEER & WINE
  WHOLESALERS ASSOCIATION,
             Intervening Defendant-Appellee.
  _______________________________________

          On order of the Chief Justice, the motion by General Wine & Liquor, Inc. and
  Vintage Wine Company for leave to file a brief amicus curiae in this case is considered
  and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.

                    ______May 10, 2006                        ________________________________________
                                                                              Clerk